Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.
It is noted that:
Claim 1 is amended.
Claim 22 is canceled.
Claim 27 is new.

Election-Restrictions
Claims 6 and 22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.1 04.

Allowable Subject Matter
Claims 1-21 and 23-27 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Claim 1 recites, an apparatus comprising:  
a multilayer substrate; and 
a three-dimensional 3-D inductor formed in the multilayer substrate and comprising: 
a first connector plate, a second connector plate, a third connector plate, a first 
terminal plate, and a second terminal plate; 
a first multi-via wall formed in the substrate and from a first group of at least three individual via columns, each of which is  separated from adjacent via columns and formed from a plurality of vias through layers of the multilayer substrate to connect the first terminal plate to the first connector plate; 
a second multi-via wall formed in the substrate and from a second group of at least three individual via columns, each of which is separated from adjacent via columns and  formed from a plurality of vias through layers of the multilayer substrate to connect the second terminal plate to the second connector plate; 
a third multi-via wall formed in the substrate and from a third group of at least three individual via columns, each of which is separated from adjacent via columns and  formed from a plurality of vias through the layers of the multilayer substrate to connect the first connector plate to the third connector plate; and 
a fourth multi-via wall formed in the substrate and from a fourth group of at least three individual via columns each of which is separated from adjacent via columns and  formed from a plurality of vias through the layers of the multilayer substrate that connect the second connector plate to the third connector plate, wherein the first connector plate and the second connector plate are adjacent one another and a metal band is defined at least in part by the first multi-via wall, the first connector plate, the third multi-via wall, the third connector plate, the fourth multi-via wall, the second connector plate, and the second multi-via wall. 

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837